Per Curiam,
Under the general railway act of 1889, and supplements, a charter was issued June 10, 1901, to the Coatesville & Downingtown Railway Company to construct its road, on a route including Brandywine avenue in ' Downingtown to Lancaster avenue, a distance of 1,600 feet. On June 26,1901, an exemplification for an extension on Wallace avenue to the northern limits of the borough, a distance of 2,600 feet, was filed in the office of the secretary of the commonwealth. On July 10, 1901, the appellant, the Uwchlan Railway Company, took out a charter to construct its railway on a route including two of the same streets already taken by appellee, Brandywine and Wallace avenues. The appellant failed to obtain immediately the consent of the borough of Downingtown to occupy the two *617streets ; the appellee did obtain such consent. The commonwealth, suggesting that the Uwchlan Railway Company had no authority under the facts, to a location on these streets, at her instance this quo warranto was issued. At- the trial, the court below, pro forma, directed a verdict for plaintiff, reserving the right to consider the legal question involved on a motion for a new trial. After full argument of this motion, the learned trial judge directed judgment to be entered on the verdict. His reasons in the opinion filed are ample and convincing and on that opinion we affirm the judgment. He very clearly shows that the whole policy of street railway law heretofore, has been, to prevent conflict as to routes on streets, between rival companies, by prohibiting any incorporation of a company to adopt a street on which a track is laid or authorized to be laid: Homestead St. Railway Co. v. Pittsburg, etc., Railway Co., 166 Pa. 162. As to the argument, that under section 14 of the act of 1889, and the amendments thereto in the acts ot 1895 and 1901, authority is given, to even appropriate 2,500 feet of the rails laid on the same street or highway, it is sufficient to say, that in Appeal of Chester, Darby and Philadelphia Railway Co. et al., argued February 10, 1902, opinion handed down this day, we have declared the amendments to that section of the act unconstitutional.
The judgment is affirmed.